 1
 2
 3
 4
 5
 6
 7                                   UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9
10   MANDY GUZMAN,                    )                   Case No.: 1:19-cv-0445 - JLT
                                      )
11            Plaintiff,              )                   ORDER GRANTING PLAINTIFF’S REQUEST
                                      )                   FOR AN EXTENSION OF TIME
12       v.                           )
                                      )                   (Doc. 16)
13   COMMISSIONER OF SOCIAL SECURITY,
                                      )
14            Defendant.              )
                                      )
15                                    )

16          On November 15, 2019, the parties stipulated for Plaintiff to have an extension of time to

17   prepare and serve a confidential letter brief. (Doc. 16 at 1) Notably, the Scheduling Order permits a

18   single thirty-day extension by the stipulation of parties (Doc. 5 at 3), and this is the first extension

19   requested by either party. Accordingly, the Court ORDERS:

20          1.      The extension of time is GRANTED; and

21          2.      Plaintiff SHALL file her opening brief no later than December 18, 2019.

22
23   IT IS SO ORDERED.

24      Dated:     November 18, 2019                             /s/ Jennifer L. Thurston
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28
                                                           1
